DETAILED ACTION
EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Brian Seidleck, Reg. No.: 51,321 on 8/31/2022.
The application has been amended as follows: 
Please further amend claims 1,8 and 15 of 7/1/2022 as shown below, wherein [[brackets]] is deletion and underline is addition:












1. (Further Currently Amended) A system for determining a position of a second multi-dimensional object of a plurality of multi-dimensional objects, the system comprising: 
at least one memory configured to store instructions; and 
at least one processor configured to execute the instructions to: 
obtain, from a plurality of satellite images, shadow data of a first multi-dimensional object of the plurality of multi-dimensional objects on a visible surface; 
[[query]] obtain from a server [[for]] base elevation data and height data of the first multi-dimensional object of the plurality of multi-dimensional objects on the visible surface; 
obtain base elevation data and height data of a nearby landmark multi- dimensional object having accurate position on the visible surface when the base elevation data and height data of the first multi-dimensional object are not available from the server; 
generate a Digital Elevation Model (DEM) of the plurality of multi-dimensional objects on the visible surface based on the shadow data, and the base elevation data and height data of the nearby landmark multi-dimensional object; and 
determine the position of the second multi-dimensional object of the plurality of multi- dimensional objects on the visible surface, based on the generated DEM.  




8. (Further Currently Amended) A method for determining a position of a second multi-dimensional object of a plurality of multi-dimensional objects, the method comprising:
obtaining, by a processor from a plurality of satellite images, shadow data of a first multi-dimensional object of the plurality of multi-dimensional objects on a visible surface;  
[[querying]] obtaining from a server [[for]] base elevation data and height data that are not available of the first multi-dimensional object of the plurality of multi-dimensional objects on the visible surface; 
obtaining, by the processor, base elevation data and height data of a nearby landmark multi-dimensional object having accurate position on the visible surface when the base elevation data and height data of the first multi-dimensional object are not available from the server; 
generating, by the processor, a Digital Elevation Model (DEM) of the plurality of multi- dimensional objects on the visible surface based on the shadow data, and the base elevation data and height data of the nearby landmark multi-dimensional object; and 
determining, by the processor, the position of the second multi-dimensional object of the plurality of multi-dimensional objects on the visible surface, based on the generated DEM.  



15. (Further Currently Amended) A computer program product comprising at least one non-transitory computer-readable storage medium having stored thereon computer-executable program code instructions which when executed by a computer, cause the computer to carry out operations for determining a position of a second multi-dimensional object of a plurality of multi-dimensional objects, the operations comprising:
obtaining, by a processor, from a plurality of satellite images, shadow data of a first multi-dimensional object of the plurality of multi-dimensional objects on a visible surface; 
[[query]] obtaining from a server [[for]] base elevation data and height data of the first multi-dimensional object of the plurality of multidimensional objects on the visible surface;  
obtaining, by the processor, base elevation data and height data of a nearby landmark multi-dimensional object having accurate position on the visible surface when the base elevation data and height data of the first multi-dimensional object are not available from the server; 
generating, by the processor, a Digital Elevation Model (DEM) of the plurality of multi-dimensional objects on the visible surface based on the shadow data, and the base elevation data and height data of the nearby landmark multi-dimensional object; and
determining, by the processor, the position of the second multi-dimensional object of the plurality of multi-dimensional objects on the visible surface, based on the generated DEM.  

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 7/1/2022 has been entered. Claims 1-20 are pending.
 Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
Regarding claims 1-20, 35 USC 112(f) is not invoked in claims 1-20 (see applicant’s remarks 1/4/22, pg. 7: II. Claim Interpretation).
The claimed “A computer program product” in claim 15 (and see search notes 8/29/2022 regarding claim 15) is interpreted in light of applicant’s disclosure, emphasis added:
“[0014]   Embodiments of the disclosure provide a computer program product comprising at least one non-transitory computer-readable storage medium having stored thereon computer- executable program code instructions which when executed by a computer, cause the computer to carry out operations for determining a position of at least a second multi-dimensional object of a plurality of multi-dimensional objects. . The operations comprise obtaining, from a plurality of satellite images, shadow data of at least a first multi-dimensional object of the plurality of multi-dimensional objects on a visible surface; obtaining, from a server, base elevation data and height data of the at least first multi-dimensional object of the plurality of multi-dimensional objects on the visible surface; generating a Digital Elevation Model (DEM) of the plurality of multi-dimensional objects on the visible surface based on the shadow data, the base elevation data and the height data; and determining the position of the at least second multi-dimensional object of the plurality of multi-dimensional objects on the visible surface, based on the generated DEM.”

The following definitions are “taken” via MPEP 2111.01 III. "PLAIN MEANING" REFERS TO THE ORDINARY AND CUSTOMARY MEANING GIVEN TO THE TERM BY THOSE OF ORDINARY SKILL IN THE ART, 3rd paragraph, emphasis added:
“It is also appropriate to look to how the claim term is used in the prior art, which includes prior art patents, published applications, trade publications, and dictionaries. Any meaning of a claim term taken from the prior art must be consistent with the use of the claim term in the specification and drawings. Moreover , when the specification is clear about the scope and content of a claim term, there is no need to turn to extrinsic evidence for claim interpretation. 3M Innovative Props. Co. v. Tredegar Corp., 725 F.3d 1315, 1326-28, 107 USPQ2d 1717, 1726-27 (Fed. Cir. 2013) (holding that "continuous microtextured skin layer over substantially the entire laminate" was clearly defined in the written description, and therefore, there was no need to turn to extrinsic evidence to construe the claim).”




The claimed “of” (as in “the second multi-dimensional object of the plurality of multi-dimensional objects on the visible surface” in claim 1) is interpreted in light of applicant’s disclosure:
“[0002]   Nowadays, the technology has progressed towards autonomous navigation where accurate data, such as location data, plays a vital role. Maps that are used for navigation may have different accuracies since the data for maps may be collected from different sources. The examples of the different existing sources may be airborne laser scanning, Interferometric Synthetic Aperture Radar (InSAR), traditional photogrammetry and normal satellite imagery. [0003]   In certain scenarios, each source may be captured from a satellite at different time intervals. As a result, the position of an object on the map may be shifted from an actual position of the object. The object may correspond to a building, a tree, a water tank, a power line and the like. In certain other scenarios, many sources may be unavailable at times and may be expensive for the purpose. Therefore, there is a need to determine the actual position of the object in reality from inexpensive sources and the sources available at any time because the right position of the object may be crucial in applications, such as autonomous vehicle navigation.”

and drawings of fig. 3:302,304,306 and definition thereof via Dictionary.com wherein “(used to indicate derivation, origin, or source)” is “taken” as the meaning of the claimed “of” via MPEP 2111.01 III:
of1
preposition
2	(used to indicate derivation, origin, or source):
a man of good family; the plays of Shakespeare; a piece of cake.








Response to Arguments
Applicant’s arguments, see remarks, page 11, last paragraph filed 7/1/2022, with respect to the 35 USC 102(a)(1) rejection of claim 1 have been fully considered and are persuasive.  The 35 USC 102(a)(1) rejection of claim 1 has been withdrawn. Thus, all rejections of claims 1-20 are withdrawn.
Allowable Subject Matter
Claims 1-20 are allowed.
The following is an examiner’s statement of reasons for allowance:
The claims are allowed for the same reasons as in applicant’s remarks of 7/1/2022, page 11, last paragraph with respect to the 35 USC 102(a)(1) rejection of claim 1.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Previously cited DE FRANCHIS et al. (US Patent App. Pub. No.: US 2018/0336693 A1) is pertinent for teaching claim 1 of “are not available” via “Radius and Height…not available”, [0089], Subtitle and 1st S. However, Franchis individually teaches radius and height not being available in the context of “If”-contingencies. In contrast, claim 1 requires said “data and…data…are not available”.
Previously cited Zhou (US Patent App. Pub. No.: US 2017/0039765 A1) teaches claim 1 of:
A.	landmark (or combined “landmarks” “information”, [0048]: last two Ss);
B.	are not available (via “the data is not available in the”, [0083]:2nd S, “servers”, [0222[:1st S, of fig. 21:2100); and
C.	generate (via fig. 11:arrows) a Digital Elevation Model (DEM) (via fig. 11:115: “DEM DATA” “accompanied by a height”, [0124]:1st S) … based on the shadow (via fig. 8: a GPU (Graphic Processor Unit) “SHADER”) data, and the base elevation data (or “elevation information”, [0043]:2nd S) and height (via said “a height”) data of the nearby (via “very close”, [0167]:4th S, SR-71s in fig. 13) landmark (via said combined “landmarks” “information”) multi-dimensional object.
However, Zhou does not teach the claimed “data and…data…are not available”1
in claim 1, line 11. In contrast, Zhou teaches “the data is not available”2, [0085], last S.






LEVINE et al. (US Patent App. Pub. No.: US 2011/0295575 A1) is pertinent for teaching claim 1 of “are not available” via “unavailable…datasets”, [0035]: last S. However, Levine does not teach claim 1’s “obtain…when the base elevation data and height data…are not available”. In contrast, Levine teaches the “geomatics library 112 may include…unavailable …geomatic datasets”, [0035]: last S, via a dataset pointer index, wherein the datasets “may be a Digital Elevation Model (DEM), also known as a Digital Terrain Model (DTM), and a Digital Surface Map (DSM)”, [0029]:2nd S.
Nash et al. (US Patent App. Pub. No.: US 2011/0007094 A1) is pertinent for teaching claim 1 of “are not available” via “assets may not be available”, [0004]:2nd S wherein “assets” are “geo-located imagery”, [0003]:1st S. However, Nash does not teach the claimed “shadow”.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DENNIS ROSARIO whose telephone number is (571)272-7397. The examiner can normally be reached Monday-Friday, 9AM-5PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matthew Bella can be reached on (571)272-7778. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DENNIS ROSARIO/Examiner, Art Unit 2667

/MATTHEW C BELLA/Supervisory Patent Examiner, Art Unit 2667                                                                                                                                                                                                                                                                                                                                                                                                     


    
        
            
        
            
        
            
    

    
        1 “data” (Dictionary.com): (used with a plural verb) individual facts, statistics, or items of information:
        These data represent the results of our analyses.
        2 “data” (Dictionary.com): (usually used with a singular verb) Digital Technology. information in digital format, as encoded text or numbers, or multimedia images, audio, or video:
        The data was corrupted and can’t be retrieved.
        Data are entered by terminal for immediate processing by the computer.